Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered but they are not persuasive.

Applicant has argued that Gold in view of Dolpheide fails to teach a measurement beam generating unit disposed at a first wall of the process chamber and configured to generate a plurality of measurement beams at a plurality of different locations having pre-defined coordinates within the process chamber; and an optical detecting unit movably supported at a second wall of the process chamber, different from the first wall, and configured to detect, at the plurality of different locations, the plurality of measurement beams within the process chamber and/or to detect scattered light generated by interactions between the plurality of measurement beams and the gas stream.

Dopheide teaches that optical detecting units (such as photodetectors/photomultipliers 11a, 11b, 11c, 11d, and 11e) may be positioned in a variety of places with regard to the beam generating laser diodes 1a, 1b, and 1c (see Figs. 1-5 showing a variety of configurations for laser Doppler anemometry, such as Figs. 1 and 5 where the photomultiplier is 180 degrees across from the laser source and Figs. 3 and 4 where the photodetectors are positioned off axis and 

Thus, it would have been obvious to incorporate the laser-doppler teachings of Dopheide with Gold such as to have the optical detector at a differing wall than the beam generating unit. Dopheide teaches that the photodetectors may be positioned at a variety of locations with reference to the reference laser beam (see Figs. 1-4 and col. 4 l. 49 to col. 6 l. 41) and may be either 180 degrees from the generated beam (Figs. 1 and 5) or orthogonal or off-axis (Figs. 3 and 4) from the generated beam.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 14-19, 21-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US Pub No. 2017/0146382 A1, hereinafter “Gold”) and in consideration of Dopheide (US 4669876 A, hereinafter “Dopheide”).

Regarding claim 14 and 25, Gold teaches (an optical determining device (see Figs. 3 and 4) for) an apparatus for additively manufacturing three-dimensional objects (machine 10, Fig. 2) by means of successive layerwise selective irradiation and consolidation of layers ([0022] discusses layer-by-layer buildup through selective irradiation) of a build material (“W” in Fig. 2) which can be consolidated by means of an energy beam (“B,” Fig. 1), the apparatus comprising: 
a process chamber (28) comprising a build plane (build plate 120, Fig. 3) in which successive layers of build material (mass of powder “P,” Fig. 2) are selectively irradiated and consolidated with an energy beam during operation of the apparatus ([0022]-[0023]); 
a stream generating unit (gas flow apparatus 54, Fig. 2) configured to generate a gas stream (“G2,” Fig. 2) at least partly streaming through the process chamber during operation of the apparatus (see Fig. 2), the gas stream configured for being mixed with non-consolidated build material particles while streaming through the process chamber ([0031] discusses the gas being able to carry away vapors and/or condensate); and 
an optical determining device (see Fig. 3 and Fig. 4 showing optical determining devices) configured to optically determine at least one parameter suitable for characterizing the streaming properties of the gas stream streaming through the process chamber during operation of the apparatus at least one defined location within the process chamber (see [0034]-[0040] teaching measuring gas flow during operation or during calibration), 

at least one evaluating unit ([0041] teaches a computer for feedback control of the sensors) configured to evaluate measurement values measured by the at least one optical measuring unit so as to determine the at least one parameter suitable for characterizing the streaming properties of the gas stream ([0040] teaches characterizing gas flow and creating a gas flow map), 
and 
an optical detecting unit configured to detect the plurality of measurement beams within the process chamber (necessarily the sensors 74 and sensor 88 must have a detector to detect a signal and create a gas flow measurement) and/or to detect scattered light generated by interactions between the plurality of measurement beams and the gas stream ([0039]-[0040] teaches creating a gas flow map).

Gold implicitly teaches a measurement beam generating unit configured to generate a plurality of measurement beams at a plurality of different locations having pre-defined coordinates within the process chamber. Gold teaches that sensors 74 may be laser-doppler anemometers ([0035]). As such, a laser-doppler anemometer would necessarily require a laser signal generated in order for the laser-doppler anemometer sensor to function. Necessarily there must be some sort of light signal that the laser-doppler anemometer is sensing.

Gold fails to teach that a measurement beam generating unit and an optical detecting unit are at different walls of the process chamber. 
In the same field of endeavor Dopheide teaches that optical detecting units (such as photodetectors/photomultipliers 11a, 11b, 11c, 11d, and 11e) may be positioned in a variety of places with regard to the beam generating laser diodes 1a, 1b, and 1c (see Figs. 1-5 showing a variety of configurations for laser Doppler anemometry, such as Figs. 1 and 5 where the photomultiplier is 180 degrees across from the laser source and Figs. 3 and 4 where the photodetectors are positioned off axis and orthogonal to the laser source, such as photodetectors 11b and 11d with reference to laser sources 1a-1c). 

It would have been obvious to incorporate the laser-doppler teachings of Dopheide with Gold such as to have the optical detector at a differing wall than the beam generating unit. Dopheide teaches that the photodetectors may be positioned at a variety of locations with reference to the reference laser beam (see Figs. 1-4 and col. 4 l. 49 to col. 6 l. 41) and may be either 180 degrees from the generated beam (Figs. 1 and 5) or orthogonal or off-axis (Figs. 3 and 4) from the generated beam. Dopheide also teaches that its configuration allows for laser-doppler anemometry measurements without substantial spatial enlargement (col. 6 ll. 28-41), thus a person having ordinary skill in the art before the effective filing date would have been motivated 

Regarding claim 15, Gold teaches wherein the at least one evaluating unit is configured to evaluate the plurality of measurement values so as to determine the at least one parameter suitable for characterizing the streaming properties of the gas stream in at least one multi-dimensional representation (see [0039] and [0040] about creating a gas flow map).

Regarding claim 16, 17, and 29, Gold teaches wherein the optical determining device is configured to optically determine the at least one parameter suitable for characterizing the streaming properties of the gas stream on basis of laser-doppler-anemometry ([0035] teaches laser-doppler-anemometry) and/or on basis of light-sectioning.

Regarding claim 18 and 31, Gold teaches wherein the optical determining device is configured to optically determine the at least one parameter suitable for characterizing the streaming properties of the gas stream on basis of laser-doppler-anemometry ([0035] teaches laser-doppler-anemometry); and wherein the measurement beam generating unit is configured to generate a plurality of measurement beams intersecting each other at respective ones of a plurality of intersecting points ([0035] teaches each sensor may produce a “signal indicative of gas flow”; [0035] teaches laser Doppler anemometry and that necessarily requires an intersection of the beams to see if the split laser beams are coherent or Doppler-shifted; page 5 of applicant’s specification submitted 16 May 2018 teaches that anemometry has a “measurement region/volume [that] is typically an intersecting point of pre-definable coordinates at which 

Regarding claim 19 and 32, Gold teaches wherein the measurement beam generating unit is configured to generate: a first plurality of measurement beams ([0036] states that each gas flow sensor 74 creates an independent gas flow measurement) intersecting each other at a first intersecting point ([0035] teaches each sensor may produce a “signal indicative of gas flow”; [0035] teaches laser Doppler anemometry and that necessarily requires an intersection of the beams to see if the split laser beams are coherent or Doppler-shifted) having pre-defined coordinates within the process chamber ([0036 teaches sensors 74 are “fixed and known”); and a second plurality of measurement beams ([0036] states that each gas flow sensor 74 creates an independent gas flow measurement; according to Dopheide each sensor would require two partial beams that indicate whether they are interacting with a flow material or not) intersecting each other ([0035] teaches each sensor may produce a “signal indicative of gas flow”; [0035] teaches laser Doppler anemometry and that necessarily requires an intersection of the beams to see if the split laser beams are coherent or Doppler-shifted; Dopheide teaches intersecting beams) at a second intersecting point having pre-defined coordinates ([0036 teaches sensors 74 are “fixed and known”) within the process chamber.

Regarding claim 21, Gold teaches wherein the at least one parameter suitable for characterizing the streaming properties of the gas stream streaming through the process chamber during operation of the apparatus is the streaming velocity of the gas stream ([0035] “Examples 

Regarding claim 22, Gold teaches wherein the stream generating unit is configured to control the streaming properties ([0039] teaches adjusting the gas flow via information from the gas flow map) of the gas stream on basis of the at least one determined parameter suitable for characterizing the streaming properties of the gas stream ([0039] teaches adjusting the gas flow via information from the gas flow map).

Regarding claim 23, Gold teaches further comprising: an output interface unit ([0041] discusses a microprocessor that may output sensor data and statistical analyses for feedback control)  configured to output the at least one determined parameter suitable for characterizing the streaming properties of the gas stream or at least one multi- dimensional representation of the streaming properties of the gas stream ([0037] discusses positional mapping of the gas flow over the build platform in X, Y, and X directions.

Regarding claim 24, Gold teaches wherein the gas stream comprises smoke or smoke residues generated during operation of the apparatus ([0031] discusses vapors; [0040] teaches detecting a clogged gas flow duct, which would be clogged by residues).

Regarding claim 26, Gold teaches wherein the at least one evaluating unit is further configured to evaluate the plurality of measurement values so as to determine the at least one parameter suitable for characterizing the streaming properties of the gas stream in at least one 

Regarding claim 27, Gold teaches wherein the at least one multi-dimensional representation is a real-time representation ([0039]-[0040] teaches creating a gas flow map during calibration or during use; [0041] teaches software for feedback control to the machine).

Regarding claim 28, Gold teaches wherein the at least one multi-dimensional representation is a three-dimensional spatial representation of the gas stream streaming through at least one sub-volume of the process chamber ([0040] teaches sensing a gas flow duct that is clogged, which would change the entire gas flow in the additive manufacturing apparatus, the clogged duct being a sub-volume of the gas flow; [0034] teaches “mapping” the gas flow, which necessarily requires a depiction of the gas flow in each quadrant or part of the gas flow).


Claim 20, 30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Dopheide and further in view of Arndt et al. (US Pat No. 5883707, hereinafter “Arndt”).

Regarding claim 20, 30, and 33, Gold fails to teach wherein the optical determining device is configured to optically determine the at least one parameter suitable for characterizing the streaming properties of the gas stream on basis of light-sectioning; and wherein the measurement beam generating unit is configured to generate a pulsed measurement beam 

As discussed in Applicant’s specification and referenced in the art, light sectioning functions according to pulsed beams of light (see page 6 of Applicant’s specification). 
 
Arndt teaches that laser doppler velocimetry/anemometry and light-sectioning are known tools in the art to measure flow fields (see Background Information section) and may be substituted and/or selected for their intended use. 
As such, it would have been obvious to substitute light-sectioning for laser Doppler anemometry, as Gold merely states that Doppler anemometry is one of several non-limiting examples of gas flow measurements that may be used ([0035]), and such a modification would have involved simple substitution of one known measurement technique for another to obtain the same predictable result. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                             
                                                                                                                                                                                                   /MATTHEW J DANIELS/Primary Examiner, Art Unit 1742